Citation Nr: 0608339	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-10 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, to include as secondary to the veteran's 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1967 to 
June 1970 and from May 1972 to May 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2004 the veteran withdrew his request for a Board 
hearing.  In a February 2005 statement, the veteran withdrew 
all of his pending claims except for the issue currently on 
appeal.  


FINDINGS OF FACT

1.  A November 1989 Board decision denied the veteran's 
service connection claim for hypertension.  The veteran did 
not appeal this decision.  

2.  Certain evidence received since the November 1989 Board 
decision, when considered together with all of the evidence, 
both old and new, is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.

3.  The veteran's hypertension was aggravated by his service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  The November 1989 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence has been received since the 
November 1989 Board decision, and the veteran's claim of 
entitlement to service connection for hypertension has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Hypertension is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The most recent denial was in a November 1989 Board decision.  
In this decision, the veteran was denied service connection 
for hypertension.  This decision was not appealed and is 
final.  38 U.S.C.A. § 7104.

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's requests to reopen which resulted 
in the December 1998 rating decision was received prior to 
August 2001, the new version of 38 C.F.R. § 3.156(a) does not 
apply in this case. 

The RO appeared to reopen the veteran's claim in an August 
2002 statement of the case, but then proceeded to deny on the 
merits.  Although the RO may have effectively determined that 
new and material evidence was received to reopen the 
veteran's claim, the Board is not bound by that determination 
and must nevertheless consider whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).   

Evidence of record at the time of the November 1989 Board 
decision included the following:  service medical records, 
private medical records and several VA examinations from the 
1970s and 1980s showing various blood pressure readings, with 
VA examinations in September 1977 and April 1988 providing 
diagnoses of hypertension.  Pertinent evidence received since 
the November 1989 Board decision includes a January 2000 
letter from a private doctor, Dr. Raffaelli, asserting that 
the veteran's hypertension was definitely aggravated by his 
PTSD.  

Therefore, to the extent that this evidence indicated that 
the veteran's hypertension is related to his PTSD, for which 
the veteran was granted service connection by a June 1985 
rating decision, this newly received evidence (assumed to be 
credible for new and material evidence analysis purposes) 
when considered in connection with all of the evidence of 
record, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  In other 
words, the Board finds this newly received medical evidence 
to be new and material, and the veteran's claim has been 
reopened.  

The veteran's service medical records are negative for any 
treatment of hypertension and show various blood pressure 
reading, including 130/70, 138/78, 132/86.  Hypertension does 
not appear to be manifested within the veteran's first post-
service year but rather in the latter part of the 1970s.  
Private and VA medical records from the 1980s to the 2000s 
revealed continuous treatment for hypertension and showed the 
veteran was on medication.  

There are a few opinions of record that relate the veteran's 
hypertension to his PTSD.  Service connection has been in 
effect for PTSD since December 1983, variously rated, 
currently assigned a 70 percent evaluation.  On a March 1999 
VA examination, it was reported by way of history apparently 
provided by the veteran,  that he had a diagnosis of 
hypertension approximately 3 years after discharge from 
service.  The veteran's blood pressure standing was 150/95, 
sitting it was 148/95, and lying down was 150/98.  The 
diagnosis was hypertension.  The examiner stated that acute 
PTSD crisis can aggravate hypertension.  An August 2000 VA 
examination, conducted by a different examiner, revealed that 
the veteran's blood pressure was 140/90 and the diagnosis was 
hypertension.  The examiner stated that hypertension and 
arteriosclerotic heart disease were not caused by PTSD but 
hypertension could be aggravated by PTSD.  The same examiner 
conducted the veteran's August 2001 VA examination and 
reiterated that the veteran's blood pressure was not caused 
by PTSD but "could be attributed by PTSD."  VA medical 
records from August 2004 to February 2005 indicated that the 
veteran's blood pressure readings ranged from 160/84 to 
205/114.

As mentioned earlier, the January 2000 letter from the 
veteran's private doctor, Dr. Raffaelli, asserted that in his 
professional opinion the veteran's hypertension definitely 
was aggravated by his PTSD.  In a January 2001 letter, Dr. 
Raffaelli stated that the veteran's first hypertensive 
episode was during active duty.  He further stated that his 
consultation with the veteran's VA psychiatrist showed that 
the veteran manifested the first signs of PTSD while in the 
service.  

Thus, the totality of the evidence supports the claim that 
there is a causal relationship, based on aggravation, between 
the veteran's hypertension and his service-connected PTSD.  
There are 2 different VA opinions indicating that PTSD can 
aggravate hypertension.  The veteran's private doctor has 
opined that the veteran's hypertension was definitely 
aggravated by his PTSD.  There is nothing in the claims 
folder to refute this opinion.  Furthermore, the more recent 
evidence has shown higher blood pressure readings.  Hence, 
the Board finds that the veteran's hypertension has been 
aggravated by his service-connected PTSD and therefore 
service connection is warranted for the veteran's 
hypertension.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, with regard to the benefit being granted by 
the Board in this decision, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the favorable disposition.  




ORDER

Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected PTSD is 
warranted.  The appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


